Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 06, 2021

The Court of Appeals hereby passes the following order:

A21A1615. JASMINE LEIGH DOURESSEAUX v. AARON CHRISTIAN
    THOMAS.

       In this child custody case, Jasmine Douresseaux appeals pro se from the trial
court’s August 25, 2020 order finding her in willful contempt of a November 18,
2018 Final Order and Parenting Plan. In the first appeal of the contempt order,
docketed in this Court as Case No. A21A0358, we remanded the case to the trial court
for completion of the transcript of the August 18, 2020 Zoom hearing on the motion
for contempt. In our order, dated June 8, 2021, we noted that “[a]ny issues that may
arise concerning the completion of the transcript are better resolved in the trial court
than this Court. See OCGA § 5-6-41 (g).”
       Prior to the issuance of the remittitur, the Clerk of the Superior Court of Cobb
County transmitted the record to this Court, as well as at least a partial transcript of
the August 18 hearing. After this case was re-docketed as Case No. A21A1615,
Douresseaux moved to supplement the record. In her motion, she maintains that the
court reporter “only transcribed the final eleven minutes of the hearing,” although she
was “present and recording the entire hearing.” She has also requested a hearing on
the matter in the trial court.
       It appearing that there remain issues with the record that must be resolved by
the court below before this Court can decide the merits of Douresseaux’s appeal, we
again REMAND this case to the trial court for a hearing on and ruling upon these
matters. After the trial court has entered an order clarifying the portions of the record
and transcript that should be part of the record on appeal, the clerk of the court shall
transmit the record and transcript(s) to this Court, at Douresseaux’s expense, for
redocketing pursuant to the notice of appeal filed in Case No. A21A0358.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/06/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.